DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated August 18, 2022 in which claims 1-40 have been canceled and claims 41-46 have been added. Therefore, claims 41-46 are currently pending in the application.

Claim Objections
Claims 41 and 44 are objected to because of the following informalities: Claim 41, which recites “electronic money into/from the account”, is unclear.  Appropriate correction is required.  
Claim 44 is substantially similar to claim 41, thus, it is objectionable on similar grounds.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  
While the Applicant specifies in Claim 41 and 44 the limitation of “computation of the individual rating score on the portable terminal device according to a uniform standard established by the administrator of the management server and sending the computed individual rating score and information that identifies the portable terminal device to the management server for managing a predetermined service site”, there is no written content as to how or what specific steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to ‘[compute an] individual rating score . . . according to a uniform standard”, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
Claim 44 is substantially similar to claim 41, thus, it is rejected on similar grounds.
As such, claims 41 and 44 (and dependent claims 42-43 and 45-46) are rejected as failing the written description requirement.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-46 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 41 recites the limitations of:
a system memory that stores programs and parameters including a core application downloaded from an external site; an input device that enables user input; an output device; a communication device connected to a network to enable communication with external devices; a storage device that stores computation results and data; a processor configured to include a plurality of processing units, including a core application processing unit and application processing units; wherein the processor includes built-in processor memory configured to store a plurality of processing units, including a core application processing unit and at least one other application processing units with a distinct storage area set for each of the processing units; wherein the core application processing unit is generated by the processor by expanding and storing into the built-in processor memory the core application program downloaded from an external site; 
a core account generated by the core application processing unit and stored in the storage device so that the core application processing unit can execute payment, withdrawal and deposit transactions into and from the core account, wherein the core account is an account that is uniquely associated with the portable terminal and allows for direct deposit or withdrawal of electronic money into/from the account or electronic payment through the account using the portable terminal upon receiving an instruction from the core application processing unit such that the core account is linked through the communication device to an external account such that information is automatically transferred between the linked accounts; 
a first communication link between the core account through the communication device to an external account, the first communication link being generated by an association that links the core account on the portable terminal device to an external account to create linked accounts such that information is automatically transferred between the linked accounts; 
wherein the external account is a financial company account located on a server of a financial company contracted by a user of the portable terminal device and the first communication link between the core account and the external account is sufficient to obtain from the server of the financial company deposit and withdraw information on the financial account of the user, and 
store the deposit and withdraw information into the core account within the storage device, so as to allow direct deposit of funds into the core account from the financial company account and direct withdrawal of money from the core account to transfer it to the financial company account; 
the core application processing unit configured to compute and store an individual rating score of the user based at least of the deposit and withdraw information and personal information of the user, wherein the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user; 
wherein the core application processing unit is configured to generate a second communication link to allow communication between the portable terminal device and a management server for managing a predetermined service site; 
wherein the core application processing unit is an application program configured by an administrator of the management server and distributed by the management server to the portable terminal device and, configured to allow computation of the individual rating score on the portable terminal device according to a uniform standard established by the administrator of the management server and sending the computed individual rating score and information that identifies the portable terminal device to the management server for managing a predetermined service site, and wherein the core application processing unit is configured such that the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server; 
wherein the core application processing unit is configured to receive from the management server and provide to the user information on a service or good corresponding to the sent individual rating score; 
wherein the processor is configured to send the computed individual rating score and the information that identifies the portable terminal device to the management server so that the management server associates the user of the portable terminal device with a user ID, on receipt of the computed individual rating score and the information which identifies the portable terminal device; 
where the at least one other application processing unit comprises an online shopping processing unit in which the processor is further configured to generate a link through the communication device between the core account and an external shopping application; and 
wherein the processor is configured to obtain information on availability of or purchase of a good conducted by the user via the external shopping application, and store the information into the core account; and 
the processor is further configured to, in computing the individual rating score, compute the individual rating score using the information on the availability of or purchase of the good.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  More specifically, the method of organizing human activity in this application relates to the completion of a financial transaction.  Additionally, the limitations related to computation of an individual rating score are directed to a mathematical calculation, which falls within the category of mathematical calculations.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “communication unit”, “storage unit”, “processor” and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “communication unit”, “storage unit”, “processor” and “device” language; “generating”, “computing”, “providing”, and “storing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 41:  but for the generically recited computer language, a system memory that stores programs and parameters including a core application downloaded from an external site; an input device that enables user input; an output device; a communication device connected to a network to enable communication with external devices; a storage device that stores computation results and data; a processor configured to include a plurality of processing units, including a core application processing unit and application processing units; wherein the processor includes built-in processor memory configured to store a plurality of processing units, including a core application processing unit and at least one other application processing units with a distinct storage area set for each of the processing units; wherein the core application processing unit is generated by the processor by expanding and storing into the built-in processor memory the core application program downloaded from an external site, in the context of the claimed invention encompasses one or more people manually recording the identification information, a core account generated by the core application processing unit and stored in the storage device so that the core application processing unit can execute payment, withdrawal and deposit transactions into and from the core account, wherein the core account is an account that is uniquely associated with the portable terminal and allows for direct deposit or withdrawal of electronic money into/from the account or electronic payment through the account using the portable terminal upon receiving an instruction from the core application processing unit such that the core account is linked through the communication device to an external account such that information is automatically transferred between the linked accounts, in the context of the claimed invention encompasses one or more people manually executing, payment, withdrawal and deposit transactions into and from the core account, wherein the core account is an account that is uniquely associated and allows for direct deposit or withdrawal of money into/from the account or payment through the account upon receiving an instruction such that the core account is linked to an external account such that information is transferred between the linked accounts.
but for the generically recited computer language, a first communication link between the core account through the communication device to an external account, the first communication link being generated by an association that links the core account on the portable terminal device to an external account to create linked accounts such that information is automatically transferred between the linked accounts, in the context of the claimed invention encompasses one or more people manually generating a first communication link by an association that links the core account to an external account to create linked accounts such that information can be transferred between the linked accounts.
but for the generically recited computer language, wherein the external account is a financial company account located on a server of a financial company contracted by a user of the portable terminal device and the first communication link between the core account and the external account is sufficient to obtain from the server of the financial company deposit and withdraw information on the financial account of the user, in the context of the claimed invention encompasses one or more people manually obtaining the financial company deposit and withdraw information on the financial account of the user.
but for the generically recited computer language, store the deposit and withdraw information into the core account within the storage device, so as to allow direct deposit of funds into the core account from the financial company account and direct withdrawal of money from the core account to transfer it to the financial company account, in the context of the claimed invention encompasses one or more people manually storing the deposit and withdraw information into the core account so as to allow direct deposit of funds into the core account from the financial company account and direct withdrawal of money from the core account to transfer it to the financial company account.
but for the generically recited computer language, the core application processing unit configured to compute and store an individual rating score of the user based at least of the deposit and withdraw information and personal information of the user, wherein the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user, in the context of the claimed invention encompasses one or more people manually computing and storing an individual rating score of the user based at least of the deposit and withdraw information and personal information of the user, wherein the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user.
but for the generically recited computer language, wherein the core application processing unit is configured to generate a second communication link to allow communication between the portable terminal device and a management server for managing a predetermined service site, in the context of the claimed invention encompasses one or more people manually generating a second communication link.
but for the generically recited computer language, wherein the core application processing unit is an application program configured by an administrator of the management server and distributed by the management server to the portable terminal device and, configured to allow computation of the individual rating score on the portable terminal device according to a uniform standard established by the administrator of the management server and sending the computed individual rating score and information that identifies the portable terminal device to the management server for managing a predetermined service site, and wherein the core application processing unit is configured such that the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server, in the context of the claimed invention encompasses one or more people manually computing the individual rating score to a uniform standard established by an administrator and sending the computed individual rating score and information that identifies a user to the management and the personal information of the user is not sent to the manager.
but for the generically recited computer language, wherein the core application processing unit is configured to receive from the management server and provide to the user information on a service or good corresponding to the sent individual rating score, in the context of the claimed invention encompasses one or more people manually receiving from the management and provide to the user information on a service or good corresponding to the sent individual rating score.
but for the generically recited computer language, wherein the processor is configured to send the computed individual rating score and the information that identifies the portable terminal device to the management server so that the management server associates the user of the portable terminal device with a user ID, on receipt of the computed individual rating score and the information which identifies the portable terminal device, in the context of the claimed invention encompasses one or more people manually sending the computed individual rating score and the information that identifies to the management so that the management associates the user with a user ID, on receipt of the computed individual rating score and the information which identifies the user.
but for the generically recited computer language, where the at least one other application processing unit comprises an online shopping processing unit in which the processor is further configured to generate a link through the communication device between the core account and an external shopping application, in the context of the claimed invention encompasses one or more people manually generating a link between the core account and an external shopping location.
but for the generically recited computer language, wherein the processor is configured to obtain information on availability of or purchase of a good conducted by the user via the external shopping application, and store the information into the core account, in the context of the claimed invention encompasses one or more people manually obtaining information. On availability of or purchase of a good conducted by the user and store the information into the core account
but for the generically recited computer language, the processor is further configured to, in computing the individual rating score, compute the individual rating score using the information on the availability of or purchase of the good, in the context of the claimed invention encompasses one or more people manually computing the individual rating score, compute the individual rating score using the information on the availability of or purchase of the good.
Claim 42:  but for the generically recited computer language, further comprising another application processing unit comprising an external social network service (SNS) application processing unit where a communication link is provided through the communication device between the core account and an external social network service (SNS) application; the processor configured to obtain information on a friendship status of the user held by the external SNS application and storing the information into the core account; and the processor is further configured to, in computing the individual rating score, compute the individual rating score using the information on the friendship status of the user, in the context of the claimed invention encompasses one or more person manually obtaining information on a friendship status of the user and storing the information into the core account and computing the individual rating score using the information on the friendship status of the user.
Claim 43:  but for the generically recited computer language, further comprising another application processing unit comprising an external exercise record application processing unit and a communication link is provided between the core account and an external exercise record application that records exercise performed by the user; and the processor configured to obtain information on an exercise record of the user recorded by the external exercise record application and store the information into the core account; and the processor is further configured to, in computing the individual rating score, compute the individual rating score using the information on the exercise record, in the context of the claimed invention encompasses one or more people manually recording exercise performed by the user and obtaining information on an exercise record of the user and store the information into the core account and computing the individual rating score using the information on the exercise record.

Claims 44-46 are substantially similar to claims 41-43, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “communication unit”, “storage unit”, “processor” and “device”, to perform the “generating”, “computing”, “providing”, and “storing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “communication unit”, “storage unit”, “processor” and “device”, to perform the “generating”, “computing”, “providing”, and “storing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 41-46 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on August 18, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 41-46, Examiner notes the following:
Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the “claimed invention clearly incorporates technical aspects of a computer, and improvement thereof, as a practical application of the purported abstract idea and therefore complies with the requirements of 35 U.S.C. § 101.  Still further, the claimed invention can provide an improvement to a computer-based system as an entire system in which a portable terminal device and a management server are included, unlike the conventional computer-based system claims”  Further, Applicant argues several improvements including: “increase the efficiency of processors' operations in the portable terminal; reduce the risk for each piece of the information of user's behavior (personal information) being hacked during the transmit on the internet; and reduce the amount of communication between the portable terminal device and the server.”
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “communication unit”, “storage unit”, “processor” and “device” - to perform the “generating”, “computing”, “providing”, and “storing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to conducting a financial transaction and conducting mathematical calculations and directed collecting, analyzing, and displaying related transactional information in an organized manner.  The claims invoke the processor and database merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693